ACCEPTED
                                                             01-14-00493-CR
                                                  FIRST COURT OF APPEALS
                                                          HOUSTON, TEXAS
                                                       9/18/2015 12:36:05 PM
                                                       CHRISTOPHER PRINE
                                                                      CLERK



            NO. 01-14-00493-CR
                                            FILED IN
                                     1st COURT OF APPEALS
                                         HOUSTON, TEXAS
                                     9/18/2015 12:36:05 PM
                                     CHRISTOPHER A. PRINE
                                              Clerk
        IN THE COURT OF APPEALS

                OF TEXAS

     FIRST SUPREME JUDICIAL DISTRICT




       LUIS RUIZ SIERRA, APPELLANT

                   VS.

        STATE OF TEXAS, APPELLEE




    MOTION FOR EXTENSION OF TIME
WITHIN WHICH TO FILE APPELLANT’S BRIEF




                     TERRENCE GAISER
                     LAWYER FOR APPELLANT
                     2900 SMITH STREET, # 220
                     HOUSTON, TEXAS 77006
                     SBOT# 07572500
                     713/ 225-0666
                     tagaiser@aol.com
                                  NO. 1396147

STATE OF TEXAS                               §     IN THE DISTRICT COURT
                                             §
VS.                                          §     HARRIS COUNTY,TEXAS
                                             §
LUIS RUIZ SIERRA                             §     182ND JUDICIAL DISTRICT


                MOTION FOR EXTENSION OF TIME
            WITHIN WHICH TO FILE APPELLANT’S BRIEF

        NOW COMES LUIS RUIZ SIERRA, appellant in the above-

captioned cause, by and through his attorney, TERRENCE GAISER, and

files his Motion for Extension of time within which to file Appellant’s Brief;

for which he would show:

1) This is an appeal from a conviction for the offense of burglary of a

   habitation with the intent to commit the felony of sexual assault.

   Punishment was assessed at thirty years confinement. Notice of appeal

   and the certification of appellant’s right to appeal were timely filed.

2) This is the first requested extension of time.           The brief was due

      September 4, 2015.

3) Appellant would request an extension of time to file the brief to and

      including the 28h day of September, 2015.

4) For good cause counsel for the appellant would show that he has not had

      time to complete the brief in this cause for the following reasons:



                                         1
b) Counsel has been in the criminal courts of the State of Texas in Harris

County, Texas, and surrounding counties on a daily basis since the inception

of this appeal as follows:

08/04/15     County Court 10          State v. Frazier          Assault

08/04/15     351st District Court     State v. Robinson         PCS

08/05/15     337th District Court     State v. Kizzee           Agg.Robb.

08/06/15     178th District Court     State v. Denkins     Capital Murder

08/06/15     185th District Court     State v. Denkins     Capital Murder

08/07/15     185th District Court     State v. Denkins     Capital Murder

08/10/15     351st District Court     State v. Ruiz-Navarro     IDFraud

08/11/15     174th District Court     State v. Scott            Agg.Asslt.

08/11/15     174th District Court     State v. Rodriguez        Theft

08/11/15     248th District Court     State v. Gunter           PCS

08/12/15     351st District Court     State v. Haywood        Agg.Sex.Asslt.

08/12/15     228th District Court     State v. Amaya            Tampering

08/12/15     179th District Court     State v. Rhine            Agg.Robb.

08/13/15     179th District Court     State v. Omarmustafa      Agg.Asslt.

08/13/15     262nd District Court     State v. Garcia           Ag.Robb.

08/13/15     337th District Court     State v. Kizzee           Agg.Robb.

08/14/15     County Court 12          State v. Marhofer         DWI



                                     2
08/14/15   351st Distict Court    State v. Haywood       Ag.Sex.Asslt.

08/17/15   230th District Court   State v. Jackson    Injury to Child

08/18/15   230th District Court   State v. Jackson    Injury to Child

08/18/15   176th District Court   State v. Cooper Eng.Org.Crim.Act.

08/18/15   232nd District Court   State v. Nizon            Agg.Robb,

08/18/15   232nd District Court   State v. Muscovalley      Evading

08/18/15   179th District Court   State v. Rhine            Agg.Robb.

08/19/15   339th District Court   State v. Tornes-Navarro IDFraud

08/19/15   351st District Court   State v. Robinson         PCS

08/20/15   178th District Court   State v. Banks            Robb.

08/20/15   178th District Court   State v. Rodriguez Capital Murder

08/20/15   179th District Court   State v. Nagel            PCS

08/20/15   179th District Court   State v. Rhine            Agg.Robb.

08/21/15   County Court 13        State v. Ospina           FalseRept.

08/25/15   177th District Court   State v. Lee              Arson

08/25/15   174th District Court   State v. Drayton          Cap.Murder

08/25/15   228th District Court   State v. Mason            Cap.Murder

08/26/15   182nd District Court   State v. Murdie           PCS

08/26/15   174th District Court   State v. Martinez         DWI

08/26/15   351st District Court   State v. Robinson         PCS



                                  3
08/27/15     177th District Court       State v. Jacobs            Sx.Asslt.Ch.

08/27/15     351st District Court       State v. Batts             Agg.Asslt.

08/28/15     174th District Court       State v. Martinez          DWI

09/02/15     263rd District Court       State v. Morris            Agg.Robb

09/03/15     174th District Court       State v. Perez             Burg.Hab.

09/03/15     174th District Court       State v. Moore             Burg.Hab.

09/08/15     351st District Court       State v. Robinson          PCS

09/08/15     351st District Court       State v. Casiano           Agg. Asslt.

09/09/15     263rd District Court       State v. Morris            Agg. Robb.

09/10/15     263rd District Court       State v. Lyons             Agg. Robb.

09/11/15     351st District Court       State v. Casiano           Agg. Asslt.

09/11/15     174th District Court       State v. Perez             DWI

09/14/15     351st District Court       State v. Casiano           Agg. Asslt.

09/14/15     351st District Court       State v. Haywood        Agg.Sx.Asslt.

09/16/15     262nd District Court       State v. Garcia            Agg.Asslt.

09/17/15     174th District Court       State v. Stevens           Burg.Hab.

09/17/15     174th District Court       State v. Scott             Agg.Asslt.

09/17/15     174th District Court       State v. Rodriguez         Theft

09/17/15     179th District Court       State v. Omarmustafa       Agg.Asslt.

Counsel has other cases in other counties not included in this list.



                                       4
d) Counsel filed the brief in Derrick Deshawn Gilbert, Cause Number 01-15-

00144, in this Court on Septermber 8, 2015

e) Counsel has other briefs due in this Court and the 14th Court that he

is trying to complete.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays for an

extension of time to file the Appellant’s Brief to and including September

28, 2015.

                                       RESPECTFULLY SUBMITTED,
                                       S/Terrence A. Gaiser
                                       TERRENCE A. GAISER
                                       LAWYER FOR APPELLANT
                                       2900 SMITH STREET, # 220
                                       HOUSTON, TEXAS 77006
                                       SBOT# 07572500
                                       tagaiser@aol.com




                         CERTIFICATE OF SERVICE

     I CERTIFY THAT A COPY OF THE ABOVE AND
   FOREGOING MOTION FOR EXTENSION OF TIME WITHIN
   WHICH TO FILE APPELLANT’S BRIEF WAS SERVED ON ALL
   PARTIES ACCORDING TO THE RULES.

                                              S/Terrence A. Gaiser
                                              TERRENCE A. GAISER




                                       5